Citation Nr: 1046738	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  05-32 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for peripheral 
neuropathy of the upper extremities.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for peripheral 
neuropathy of the lower extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his child




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1965 to August 1969.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
This matter was remanded by the Board in May 2009.  A review of 
the record shows that the RO has complied with all remand 
instructions to the extent possible.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The Veteran testified before the undersigned in May 2008.  A 
transcript of the hearing is of record.  


FINDINGS OF FACT

1.  In a November 1998 rating decision, the RO denied entitlement 
to service connection for peripheral neuropathy of the upper and 
lower extremities; the Veteran was notified of the decision and 
of his appellate rights with respect thereto, but did not appeal.

2.  In October 2004, the Veteran filed a request to reopen his 
claims of service connection for peripheral neuropathy of the 
upper and lower extremities. 

3.  Evidence received since the November 1998 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of service connection for peripheral neuropathy of the 
upper extremities.  

4.  Evidence received since the November 1998 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of service connection for peripheral neuropathy of the 
lower extremities.  


CONCLUSIONS OF LAW

1.  The November 1998 rating decision, in which the RO denied 
service connection for peripheral neuropathy of the upper and 
lower extremities, is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has not been received to reopen the 
claim of entitlement to service connection for peripheral 
neuropathy of the upper extremities.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2010).

3.  New and material evidence has not been received to reopen the 
claim of entitlement to service connection for peripheral 
neuropathy of the lower extremities.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010) 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO 
provided the Veteran with 38 U.S.C.A. § 5103(a)-compliant notice 
by a letter dated in November 2004.  In May 2006, the Veteran was 
provided with notice of the types of evidence necessary to 
establish a disability rating and the type of evidence necessary 
to establish an effective date.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The United States Court of Appeals for Veterans Claims (Court) 
also issued a decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006) which addressed the appropriate 38 U.S.C.A. § 5103(a) 
notice to be provided in cases involving the submission of new 
and material evidence to reopen previously decided issues.  The 
Court found that VA must notify a claimant of the evidence and 
information needed to reopen the claim, as well as the evidence 
and information needed to establish entitlement to service 
connection for the underlying condition(s) claimed (that is, that 
the obligations under Kent do not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service connection claim).  In 
addition, VA must consider the bases for the prior denial and 
respond with a notice letter that describes what evidence would 
be needed to substantiate the element or elements that were found 
to be insufficient to establish service connection in the 
previous denial.

The Board notes that a June 2009 letter, issued in connection 
with the Board's remand instructions, explained to the Veteran 
what constitutes "new" evidence and what constitutes 
"material" evidence.  The letter also explained the basis for 
the prior denial of the claim.  Thus, the Board concludes that 
the Veteran has been provided with the type of notice 
contemplated by the Court in Kent and no additional notice is 
necessary.  The Veteran's claims were last readjudicated in a 
February 2010 supplemental statement of the case, thereby curing 
any deficiency in the timing of the notice.

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The evidence of record 
contains the Veteran's service treatment records, as well as 
post-service VA and private medical records.  No examination is 
required since the request to reopen the claim is denied in this 
decision.  A VA examination is not required with regard to a 
claim to reopen a finally adjudicated claim unless new and 
material evidence is received.  38 C.F.R. § 3.159(c)(4)(iii) 
(2010).  The Veteran and his representative have not made the RO 
or the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of the 
duty to notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d. 1328 (Fed. Cir. 
2006).  Therefore, the Board finds that duty to notify and duty 
to assist have been satisfied.  For all the foregoing reasons, 
the Board will proceed to the merits of the Veteran's appeal.  

Criteria & Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active service.  
Service incurrence of an organic disease of the nervous system 
during wartime service may be presumed if manifested to a 
compensable degree within one year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.307, 3.309 (2010). 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975 shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
The last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 1975.

If a veteran, who served in the Republic of Vietnam was exposed 
to an herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R.  
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 
3.307(d) are also satisfied: AL amyloidosis, chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma), type II 
diabetes, chronic lymphocytic leukemia, Hairy Cell Leukemia and 
Other Chronic B Cell Leukemias, Parkinson's Disease and Ischemic 
Heart Disease.  38 C.F.R. § 3.309(e) (2010); 75 Fed. Reg. 53,202 
(Aug. 31, 2010)

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to a 
degree of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during active 
military, naval, or air service. 38 C.F.R. 
§ 3.307(a)(6)(ii) (2010).

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be filed 
within one year from the date of notification thereof; otherwise, 
the determination becomes final and is not subject to revision 
except on the receipt of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice 
of a timely disagreement, the RO is to issue a statement of the 
case.  38 C.F.R. § 19.26.  A substantive appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction mails the statement of the case to the appellant, or 
within the remainder of the 1-year period from the date of 
mailing of the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b) (2010).  
Otherwise, the determination becomes final and is not subject to 
revision except on the receipt of new and material evidence.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of whether 
the evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 
U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 
1998).

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.

Second, if VA determines that the evidence is new and material, 
the VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring that 
the duty to assist has been fulfilled.  See Winters v. West, 12 
Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set 
forth in Elkins), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The 
second step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 
(1999).  In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and material.  
If the evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to 
reopen a previously and finally disallowed claim, there must be 
new and material evidence presented or secured since the time 
that the claim was finally denied on any basis.  Additionally, 
evidence considered to be new and material sufficient to reopen a 
claim should be evidence that tends to prove the merits of the 
claim that was the specified basis for the last final 
disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new evidence is 
presumed to be credible.  The only exception would be where 
evidence presented is either (1) beyond the competence of the 
individual making the assertion or (2) inherently incredible.

If new and material evidence has been received with respect to a 
claim that has become final, then the claim is reopened and 
decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

The Veteran's claim of service connection for peripheral 
neuropathy of the upper and lower extremities was denied in a 
November 1998 rating decision.  The Veteran was notified of the 
decision and of his appellate rights with respect thereto, but 
did not file an appeal of the rating decision.  Thus, the rating 
decision is final.  38 U.S.C.A. § 7105.  However, if new and 
material evidence is presented or secured with respect to a claim 
that has been disallowed, VA must reopen the claim and review its 
former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 
F.3d 1356, 1362 (Fed. Cir. 1998).

The Board notes that even though the RO's July 2005 rating 
decision apparently reopened the previously denied claim for 
service connection for peripheral neuropathy of the upper and 
lower extremities, the Board has a jurisdictional responsibility 
to determine whether a claim previously denied by the RO is 
properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. 
Cir. 2001).  Accordingly, the Board must initially determine 
whether there is new and material evidence to reopen the claim.  

The evidence of record at the time of the November 1998 rating 
decision included service treatment records which are silent for 
any complaints or findings of peripheral neuropathy of the upper 
or lower extremities.  The Veteran's service personnel records 
show he serve overseas and earned the Vietnam Service Medal and 
Vietnam Campaign Medal.  His vessel was awarded a citation 
denoting participation in combat.

The previously considered evidence also included VA outpatient 
treatment records and private treatment records covering the 
period from 1982 to 1998.  The records show that, historically, 
he was involved in a motor vehicle accident in 1982, following 
which he had ataxia and several falls resulting in fractures in 
his upper extremities.  In November 1986, the Veteran presented 
with a largely normal neurologic examination of the extremities, 
except for some decreased sensation in the hands and ankles in a 
non-dermatomal distribution, and hypoactive deep tendon reflexes.  
He was initially found to have spinocerebellar degeneration, and 
eventually determined to have peripheral neuropathy.

The evidence also included statements by the Veteran concerning 
his belief that he was exposure to herbicides while participating 
in excursions in the riverways of Vietnam.  He stated that he 
first noticed symptoms within one year of service, and that a 
physician told him the numbness in his hands and feet might be 
due to exposure to Agent Orange.

Pertinent evidence added to the record since the November 1998 
rating decision includes VA outpatient treatment records for 1998 
to 2005, and statements by the Veteran as well as the transcript 
of his May 2008 Board hearing.

VA outpatient treatment records include a May 2006 statement by a 
VA physician who diagnosed severe sensori-motor axonal 
neuropathy.  In a November 2006 statement, another VA physician 
continued the diagnosis of severe sensori-motor axonal 
neuropathy.  The records primarily reflect treatment for the 
above disorder.

The VA outpatient treatment records are new in that they were not 
of record at the time of the previous denial.  However, the 
medical records do not show that any peripheral neuropathy the 
Veteran may have was acute or subacute in nature, or that such 
peripheral neuropathy was present in service or within one year 
of the Veteran's discharge from service.  Thus, it is not 
material in that it does not relate to an unestablished fact 
necessary to substantiate the underlying claim for service 
connection.  

In his statements and during his May 2008 hearing, the Veteran 
continued to contend that peripheral neuropathy is due to Agent 
Orange exposure.  However, the Veteran's statements are not new 
because they are essentially cumulative of the same statements he 
made in connection with the November 1998 prior final denial.  
Moreover, the Veteran's statements do not address whether his 
peripheral neuropathy is acute or subacute in nature.  Thus, his 
statements and testimony are not only cumulative, they are not 
material, as they do not relate to an unestablished fact 
necessary to substantiate the underlying claim for service 
connection. 

After reviewing the evidence received since the November 1998 
rating decision, the Board finds that none of the evidence 
submitted since the November 1998 rating decision adds anything 
to the record.  The evidence at the time of the November 1998 
showed the Veteran had peripheral neuropathy originating years 
after service that he claimed resulted from Agent Orange and 
which was manifest within one year.  The added evidence at most 
shows that he continues to have neuropathy, and continues to 
claim that it is due to exposure to Agent Orange. 

In sum, the Board finds that the evidence received since the 1998 
rating decision does not raise a reasonable possibility of 
substantiating the peripheral neuropathy claims.  As such, new 
and material evidence has not been received and the claims have 
not been reopened.  


ORDER

New and material evidence has not been received to reopen a claim 
of entitlement to service connection for peripheral neuropathy of 
the upper extremities.

New and material evidence has not been received to reopen a claim 
of entitlement to service connection for peripheral neuropathy of 
the lower extremities.  




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


